Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on December 23, 2021, have been carefully considered.  Claims 4 and 9 have been canceled; no new claims have been added.
Claims 1-3, 5-8, and 10-15 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was electronically retrieved on June 1, 2020.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments:
	a. The objections to the disclosure and to claim 7 for the informalities respectively therein;
	b. The 35 U.S.C. 103 rejection of claims 1-3 as being unpatentable over Xu et al. (CN 103508857); and
claims 6-8 as being unpatentable over Crocker et al. (U. S. Patent Publication No. 2012/0046160).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jong H. Lee on March 4, 2022.
The application has been amended as follows: 
a. In line 6 of claim 7, after the word “from”, please delete “a” and insert therefor –a--.
Claim 7 has been amended to parallel the amendment to line 2 therein.

Allowable Subject Matter
Claims 1-3, 5-8, and 10-15 are allowed.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	As stated in the previous office Action, Xu et al. do not teach or suggest the formation of a catalyst particle having a core-shell structure, wherein an amorphous aluminum oxide or reduced aluminum phase shell is present around a nickel nanoparticle, as recited in claims 1-3 and 5.  Additionally, neither Xu et al. nor Crocker et al. teach the claimed method for producing a lignin-derived high-substituted aromatic monomer from a woody biomass material, as recited in Applicants’ claims 10-15.
claims 6-8, while Crocker et al. teach the preparation of a mixed oxide catalyst (defined as a Ni/Al layered double hydroxide), and further teach the feasibility in treating the Ni/Al layered double hydroxide in a reducing atmosphere containing hydrogen at a temperature of between about 250° and about 800°C for a time period of between about 0.5 to about 12 hours, as well as in calcining the Ni/Al layered double hydroxide at a temperature of between about 150° to about 800°C for a time period of between about 0.5 and about 12 hours, this reference does not teach or suggest calcining under a flow of 4 to 7% H2/Ar.  Rather, Crocker et al. teach reduction conditions including 10% H2/N2 (Examples 1 and 2), and further teach the employment of 10% H2/Ar as part of measuring the amount of exposed reduced nickel atoms in the catalysts (Example 3).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 4, 2022